THIS CAUSE having been commenced at the instance of the Government of the United States against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC USES, and the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900) to regulate the Acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken thereon in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties and did, on the 9th day of December, in the year 1902, A.D., report to this Court, recommending the Government be declared the proprietor of said lands and premises upon payment of *48$800 (Eight Hundred Dollars) and costs, IT IS NOW, THEREFORE, ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent the sum of Eight Hundred Dollars ($800), together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to One Hundred Twelve Dollars and Fifty-three Cents ($112.53), and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to Eighty-nine Dollars and Fifty Cents ($89.50), said sums making a total of One Thousand Three Dollars and Three Cents ($1,003.03), in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $1,003.03, — as aforesaid — the Government of the United States of America is, and the same is hereby declared to be the proprietor of all that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “FAATULOU”, STARTING at a point on the beach, being the northeastern corner of land called “UTUNONQ”, acquired by the Government by deed from Mailo and Jack Hunkin on the 18th day of November, 1902, and following the eastern boundary of said land, called “Utunono”, bearing 199 degrees, distance 142 feet, to land “Milomilo”, property of said Government, and thence on in the same bearing along said land of “Milomilo”, distance 8 feet, to the boundary of the land agreed to be surrendered and sold by the Samoan land-owners of Fagatogo, aforesaid, to the said Government; thence along said agreed boundary, bearing 301 degrees 41 minutes, distance 26 feet, to land claimed by Faagata, Afoa and Taesali, called *49“FAULOLOA”; thence bearing 39 degrees 30 minutes along western boundary of land “FAULOLOA”, distance 85 feet; thence bearing 290 degrees 45 minutes, distance 61 feet, to land “Asila”, claimed by Tufue or Mrs. Morris; thence bearing 203 degrees 30 minutes, along western boundary of said land “Asila”, distance 112 feet, to high-water mark; thence bearing in a westerly direction along high-water mark to the point of starting.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands, in favor of said Government, according to said order and judgment.
GIVEN under my hand and seal on this 10th day of December, 1902.